UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4003


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTONIO JERMAINE CAMPBELL, a/k/a Terrell Quinton Campbell,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:05-cr-01191-PMD-1)


Submitted:   July 31, 2012                 Decided:   August 6, 2012


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cameron   J.   Blazer,   Assistant   Federal   Public  Defender,
Charleston, South Carolina, for Appellant.      William Nettles,
United States Attorney, M. Rhett DeHart, Assistant United States
Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Antonio Jermaine Campbell appeals the district court’s

judgment sentencing him to twenty-four months’ imprisonment for

violating the terms and conditions of his supervised release.

On    appeal,     Campbell    argues    that         his   revocation    sentence    is

plainly unreasonable because the district court erred in finding

that he committed a Grade B violation rather than a Grade C

violation.      We affirm.

            This     court     will    affirm         a    sentence    imposed    after

revocation of supervised release if the sentence is within the

applicable statutory maximum and is not “plainly unreasonable.”

United States v. Crudup, 461 F.3d 433, 439-40 (4th Cir. 2006).

In determining whether a revocation sentence is unreasonable,

“we     follow      generally         the       procedural       and      substantive

considerations” used in reviewing original sentences.                            Id. at

438.    Only if we find the sentence procedurally or substantively

unreasonable must we decide whether it is plainly so.                            United

States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007).                        Campbell

asserts only procedural error on appeal.

            A    revocation     sentence        is    procedurally      reasonable   if

the    district    court     considered     the       U.S.   Sentencing    Guidelines

Manual (“USSG”) Chapter 7 (2011) advisory policy statements and

the 18 U.S.C. § 3553(a) (2006) factors.                       Crudup, 461 F.3d at

440.    Only if a sentence is found unreasonable will this court

                                            2
“then decide whether the sentence is plainly unreasonable.”                               Id.

at 439.      A sentence is “plainly” unreasonable if it is clearly

or obviously unreasonable.             Id.

             Campbell      argues      that       the    district     court      committed

procedural error in calculating his Guidelines range because it

incorrectly       found   that    he   had        committed   a     Grade    B   violation

instead of a Grade C violation.                   “[T]he grade of violation is to

be   based   on     the   defendant’s        actual      conduct.”      USSG      § 7B1.1,

cmt. n.1; see United States v. Jolibois, 294 F.3d 1110, 1114

(9th Cir. 2002) (violation of terms of supervised release is

determined        based    on     defendant’s            conduct     rather       than     an

indictment or conviction).              At the revocation hearing, Campbell

admitted     that    he   had    assaulted         and    injured    his    father,       but

argued that the conduct should be considered a Grade C, rather

than   a   Grade     B,   violation.          The       district    court     found      that

Campbell’s conduct constituted aggravated assault, which under

South Carolina law is punishable by a maximum of twenty years’

imprisonment.         S.C.      Code   Ann.        § 16-3-600(B)(2)         (2010).       We

conclude     that    Campbell     failed      to     demonstrate      that       the   court

erred in finding that he committed a Grade B violation.

             Accordingly, we affirm the district court’s judgment.

We   dispense      with   oral    argument         because    the    facts       and   legal




                                              3
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           AFFIRMED




                                4